Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112

3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims1-8 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s originally filed disclosure/specification does not describe the heating element in the water tight compartment in that the heating element item 16 in applicant’s drawing figures is disposed outside the water tight compartment item 14a in applicant’s drawing figures with item 14a being the pump housing for pump item 14. The heating element is in the housing 10,12a but not in the water tight compartment 14a as seen in applicant’s drawing figures. For purposes of the prior art rejections that follow, the heating element being disposed in the internal cavity of the housing is consistent with the claims in light of the originally filed disclosure/specification. 

Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-4, 6-7, 9-11, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,052,343 to Sushelnitski in view of U.S. Patent No. 4,646,687 to Peterson et al.
Referring to claim 1, Sushelnitski discloses a livestock water heater device to control the quality of livestock water comprising, a housing – at 24,34, having a top portion – at 34, a bottom portion – at bottom of 24 proximate 32, an internal cavity – see internal space formed by 24,34 in figures 1-3, with a water intake – at 62, and a discharge port – at 64,68,70, a water permeable compartment or area – see at 63, disposed in the internal cavity – see figures 1-3, a variable pressure pump – at 60 with variable pressure provided via on/off operation of the pump, disposed in the water tight compartment in the internal cavity of the housing – interior components of 60, and a circulation opening connected to the discharge port of the housing – see at 70 and/or openings at ends of items 68. Sushelnitski does not disclose a heating element disposed in a water tight compartment in the internal cavity of the housing. Peterson et al. does disclose a heating element – at 35, disposed in a water tight compartment – at 22, in the internal cavity of the housing – at interior of 12,14 – see figures 1-2. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Sushelnitski and add the heating element of Peterson et al., so as to yield the predictable result of maintaining the water at a selected temperature above freezing as desired. 
Referring to claim 2, Sushelnitski as modified by Peterson et al. further discloses the circulation device opening is connected to a plurality of dispensing arms – see at 68 in figures 1-3 of Sushelnitski.
Referring to claim 3, Sushelnitski as modified by Peterson et al. further discloses the plurality of dispensing arms are curved – see circular cross-section of 68 forming curved outer walls and see elbow connections of 68 forming curved sections as seen in figures 1-3 of Sushelnitski.
Referring to claim 4, Sushelnitski as modified by Peterson et al. the plurality of dispensing arms are rotatable with respect to the housing – see figures 1-3 of Sushelnitski, with the arms capable of being rotated at the elbow connections – at 68 and at the connections of 72-78 to 68 during assembly, disassembly and maintenance/replacing components of the arms as necessary.
Referring to claim 6, Sushelnitski as modified by Peterson et al. further discloses the water permeable compartment accommodates biocides, minerals, vitamins, nutrients and medicaments – see mesh material at 63 accommodating the liquid in the device and see column 4 lines 25-31 of Sushelnitski detailing medicaments in the liquid.
Referring to claim 7, Sushelnitski as modified by Peterson et al. further discloses an electrical outlet to connect to an external battery or generator – see power cord not labeled but shown in figure 1 of Sushelnitski connecting to the pump and external power outlet.
Referring to claim 9, Sushelnitski discloses a method of dispensing a liquid to animals comprising, utilizing a water circulation device – at 60-70, that includes a housing – at 24,34, and a variable speed liquid pump – at 60 with variable speed provided by on/off control, varying pump pressure and water circulation to increase liquid flow rate to prevent liquid freezing – see via on/off operation of pump 60 and via items 72-78 in figures 1-3, adding heat when necessary or reducing pump pressure to decrease flow rate to prevent liquid freezing – see reducing pump pressure by turning off pump 60 are by using items 72-78 in figures 1-3, and supplying a biocide, algicide, nutrient, mineral, vitamin or medicament to the liquid – see medicament detailed in column 4 lines 25-31. Sushelnitski does not disclose a heater. Peterson et al. does disclose a heating element – at 35, disposed in a water tight compartment – at 22, in the internal cavity of the housing – at interior of 12,14 – see figures 1-2. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Sushelnitski and add the heating element of Peterson et al., so as to yield the predictable result of maintaining the water at a selected temperature above freezing as desired.
Referring to claim 10, Sushelnitski as modified by Peterson et al. further discloses the step of controlling the concentration of the biocide, algicide, nutrient, mineral, vitamin or medicine in the liquid by controlling the variable speed of the liquid pump and the adding of heat – see at 60 in figures 1-3 of Sushelnitski and – at 16 in figures 1-2 of Peterson et al. where operation of the pump and heater controls flow and amounts of medicine. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Sushelnitski and add the heating element of Peterson et al., so as to yield the predictable result of maintaining the water at a selected temperature above freezing as desired.
Referring to claim 11, Sushelnitski as modified by Peterson et al. further discloses the heater has a variable temperature control – see thermostat 37 of Peterson et al. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Sushelnitski and add the heating element of Peterson et al., so as to yield the predictable result of maintaining the water at a selected temperature above freezing as desired.
Referring to claim 16, Sushelnitski as modified by Peterson et al. further discloses a monitoring device to monitor water quality, water composition and/or water temperature – see water temperature monitoring via thermostat – at 37 of Peterson et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Sushelnitski and add the heating element of Peterson et al., so as to yield the predictable result of maintaining the water at a selected temperature above freezing as desired.
Referring to claim 20, Sushelnitski as modified by Peterson et al. further discloses a circulation device – at 72-78, disposed between the discharge ports – at 70, and the variable pressure pump – at 60 – see figures 1-3 of Sushelnitski.
Claim(s) 5, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sushelnitski as modified by Peterson et al. as applied to claims 1 or 9 above, and further in view of U.S. 4,532,892 to Kuzara.
Referring to claims 5 and 17, Sushelnitski as modified by Peterson et al. does not disclose a transceiver disposed in the water tight compartment. Kuzara does disclose a transceiver – at 88-94, disposed in the water tight compartment – at 18 see figures 1 and 3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Sushelnitski as modified by Peterson et al. and add the transceiver of Kuzara, so as to yield the predictable result of providing remote communication and control with the device as desired.
Referring to claim 13, Sushelnitski as modified by Peterson et al. does not disclose a wireless bi-directional communications link between the water circulation device and a farmer, rancher or animal owner. Kuzara does disclose a wireless bi-directional communications link – at 12,16,18, between the device and a farmer, rancher or animal owner – see figure 1. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Sushelnitski as modified by Peterson et al. and add the bi-directional communications link of Kuzara, so as to yield the predictable result of providing remote communication and control with the device as desired.
Claim(s) 8, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sushelnitski as modified by Peterson et al. as applied to claims 1 or 9 above, and further in view of U.S. Patent No. 6,497,197 to Huisma.
Referring to claims 8, 12 and 19, Sushelnitski as modified by Peterson et al. does not disclose a monitoring device to monitor water quality, water composition and/or controlling the amount of medicament consumed by each animal. Huisma does disclose a monitoring device to monitor controlling the amount of medicament consumed by each animal – see at 52-64 and column 15 line 28 to column 16 line 27. Therefore it would have been obvious to one of ordinary skill in the art to take the device/method of Sushelnitski as modified by Peterson et al. and add the medicament controls of Huisma, so as to yield the predictable result of automatically controlling the medicine administered to the animals as desired. 
 Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sushelnitski as modified by Peterson et al. as applied to claim 9 above, and further in view of U.S. Patent No. 4,940,667 to Goldstein et al.
	Referring to claim 14, Sushelnitski as modified by Peterson et al. does not disclose  the
step of monitoring the quality of the liquid. Goldstein et al. does disclose the step of monitoring the quality of the liquid – see figure 3 and column 10 lines 22-68. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Sushelnitski as modified by Peterson et al. and ad the water quality monitor of Goldstein et al., so as to yield the predictable result of ensuring the water is safe for animal consumption. 
  Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sushelnitski in view of Peterson et al. and further in view of U.S. Patent No. 8,117,991 to Civitillo.
Referring to claim 15, Sushelnitski discloses an apparatus for dispensing a liquid comprising, a submersible housing – at 24,34, having a liquid intake – at 62, a plurality of discharge ports – at 64,68,70, a water tight compartment – at 60, and one or more water permeable compartments – at 63, a variable pressure pump – at 60 variable via on/off operation, disposed in the water tight compartment – see figures 1-3, Sushelnitski does not disclose a variable heating element disposed in the water tight compartment, and a processor to vary the variable pump pressure and the variable heating element in response to variables in the liquid in the liquid intake. Peterson et al. does disclose a variable heating element – at 35 variable via thermostat – at 37, disposed in the water tight compartment – at interior of 12,14 – see figures 1-2. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Sushelnitski and add the heating element of Peterson et al., so as to yield the predictable result of maintaining the water at a selected temperature above freezing as desired. Civitillo does disclose a processor – at 20,58, to vary the variable pump pressure – at 32, and the variable temperature element – at 36, in response to variables in the liquid in the liquid intake – see column 3 line 47 to column 4 line 31. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Sushelnitski and add the processor of Civitillo, so as to yield the predictable result of automatically controlling operation of the device as desired. 
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sushelnitski as modified by Peterson et al. as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2015/0150215 to Pumphrey.
Referring to claim 18, Sushelnitski as modified by Peterson et al. further discloses an electrical connection for an external power source – see power cord not labeled but shown in figure 1 of Sushelnitski, but does not disclose the power source is a battery. Pumphrey does disclose the power source is a battery – see at 33 in figure 2. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Sushelnitski as modified by Peterson et al. and add the power source being a battery, so as to yield the predictable result of allowing for the device to be used in locations without an electrical power source as desired. 

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to animal watering devices in general:
	U.S. Pat. No. 4,509,460 to Seltzer – shows animal watering device
	U.S. Pat. No. 5,174,245 to Bishop – shows animal watering device
	U.S. Pat. No. 6,866,005 to Bunker – shows animal watering device
	U.S. Pat. No. 7,007,634 to Pederson – shows animal watering device
	U.S. Pat. No. 7,975,649 to Barker – shows animal watering device
	U.S. Pat. No. 8,146,535 to Neumann – shows animal watering device
	U.S. Pat. No. 8,651,065 to Eash et al. – shows animal watering device

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643